 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEFFREY METZ, et al.                               Case No.: 18cv1552-MMA (MSB)
12                                    Plaintiffs,
                                                        ORDER:
13   v.
                                                        (1) RE: STIPULATION OF
14   SHARP HEALTHCARE, et al.
                                                        DISMISSAL WITH PREJUDICE;
15                                  Defendants.         AND
16
                                                        (2) GRANTING JOINT MOTION TO
17                                                      REMAND TO STATE COURT
18
                                                        [Doc. No. 22, 23]
19
20         On May 26, 2017, Plaintiffs Jeffrey Metz, Jennifer Rose Perry, Gianna Marie
21   Metz, and Joseph Charles Metz (collectively, “Plaintiffs”) filed a complaint for wrongful
22   death in San Diego County Superior Court against Defendants Sharp Healthcare, Inc.,
23   Jason Earl Smith, M.D., and Christopher R. Calvert, M.D. (collectively, “Defendants”).
24   Doc. No. 1-2. During discovery in state court, the parties learned that Dr. Smith was a
25   federal employee acting within his course and scope of employment during the events
26   alleged in the complaint. Doc. No. 1 at 2. Accordingly, on March 20, 2018, defense
27   counsel accepted the tender from the United States Department of Justice for the defense
28   of Dr. Smith. Id. On May 7, 2018, Dr. Smith was certified as a federal employee acting

                                                    1
                                                                             18cv1552-MMA (MSB)
 1   within the scope of his employment as an employee of the United States. Id.
 2   Accordingly, on July 9, 2018, the case was removed to this Court pursuant to 28 U.S.C. §
 3   1442(a)(1), which provides for removal of cases against the United States, its agencies
 4   and officers. Id.; see 28 U.S.C. § 1442(a)(1). As an additional basis for removal, the
 5   parties noted that the tort claims for monetary relief against an employee of the United
 6   States are brought pursuant to the Federal Tort Claims Act (“FTCA”), which provides
 7   exclusive jurisdiction to United States District Courts. Doc. No. 1 at 3; see 28 U.S.C. §
 8   1346(b)(1). On July 16, 2018, the United States of America was substituted into the case
 9   in place of Dr. Smith. Doc. No. 5.
10         The parties now stipulate that Sharp Healthcare, Inc. is vicariously liable for all of
11   the acts, omissions, and any finding of negligence, including professional negligence
12   (medical malpractice) of the United States of America, including Dr. Smith. Doc. No. 22
13   at 3. The parties also stipulate that Sharp Healthcare, Inc., is responsible for any harm
14   caused by the United States of America, including Dr. Smith, as it pertains to the incident
15   in this case, is responsible for providing the costs of defense of all claims alleged against
16   the United States of America, including Dr. Smith, as well as indemnifying the United
17   States of America, including Dr. Smith, for any findings against it/him. Id. Thus, the
18   parties stipulate to dismissal with prejudice of Defendant United States of America
19   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Id. at 3-4. Accordingly,
20   Defendant United States of America is DISMISSED WITH PREJUDICE.
21         In light of the parties’ stipulation of dismissal with prejudice of the United States
22   of America, the parties also jointly move to remand this case back to the Superior Court
23   of the State of California, County of San Diego, case number 37-2017-00019283-CU-
24   PO-CTL. Doc. No. 23 at 3. In support, the parties correctly note that the Court’s
25   dismissal of the United States of America will cause the Court to lose subject matter
26   jurisdiction over the case. See 28 U.S.C. § 1447(c). Therefore, the Court GRANTS the
27   parties joint motion to remand. Doc. No. 23. The Clerk of Court is instructed to
28

                                                   2
                                                                                 18cv1552-MMA (MSB)
 1   terminate this case as to Defendant United States of America and REMAND this case to
 2   San Diego Superior Court.
 3         IT IS SO ORDERED.
 4   Dated: August 26, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                         18cv1552-MMA (MSB)
